      Case 4:20-cv-03879 Document 1 Filed on 11/16/20 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

REBECCA DUNN                              §
     Plaintiff,                           §
                                          §
VS.                                       §     CIVIL ACTION NO.
                                          §                 JURY
MACY’S RETAIL HOLDINGS, INC.              §
      Defendant,                          §
______________________________________________________________________________
                             PLAINTIFF’S ORIGINAL COMPLAINT


       COMES NOW, REBECCA DUNN, PLAINTIFF, complaining of MACYS INC.,

(hereinafter referred to as "DEFENDANT") and for cause of action would show the Court as

follows:

                                          I. INTRODUCTION

1.     This lawsuit is brought and jurisdiction lies pursuant to §107(a) of the Americans with

       Disabilities Act (hereinafter referred to as “ADA”), 42 U.S.C. §12117, which

       incorporates by reference §706 of Title VII of the Civil Rights Act of 1964, as amended,

       42 U.S.C. §2000e-5.

2.     All conditions precedent to jurisdiction under §706 of Title VII, 42 U.S.C. § 2000e-

       5(f)(3), have occurred or been complied with:

       (a)    A charge of employment discrimination on the basis of disability was filed with

              the Equal Employment Opportunity Commission (hereinafter referred to as

              “EEOC”) within 300 days of the commission of the unlawful employment

              practices alleged herein.

       (b)    A Right to Sue notice was received from the EEOC on August 21, 2020.

       (c)    This complaint has been filed within 90 days of receipt of the EEOC’s Right to
      Case 4:20-cv-03879 Document 1 Filed on 11/16/20 in TXSD Page 2 of 5




             Sue notice.

3.    REBECCA DUNN is a resident of Highlands, Texas.

4.    DEFENDANT, MACY’S RETAIL HOLDINGS, INC. is a corporation with its office and

      principal place of business located in Deer Park, Texas. DEFENDANT may be served by

      serving its registered agent, Corporate Creations Network, Inc. located at 5444

      Westheimer Suite 1000 in Houston, Texas 77056 or at any other location where they may

      be found.

5.    DEFENDANT is a “person” within the meaning of § 101(7) of the ADA, 42 U.S.C. §

      12111(7), and § 701 of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e.

6.    DEFENDANT is engaged in an “industry affecting commerce” within the meaning of

      Section 101(7) of the ADA, 42 U.S.C. § 12111(7), and Section 701 of the Civil Rights

      Act of 1964, 42 U.S.C. § 2000e.

7.    DEFENDANT employs 15 or more employees and is an “employer” within the meaning of

      Section 101(5)(A) of the ADA, 42 U.S.C. § 12111(5)(A).

8.    All the discriminatory employment practices alleged herein were committed within the

      state of Texas.

                                 II. STATEMENT OF FACTS

9.    Since 2013, PLAINTIFF has been employed by Defendant in numerous duties. PLAINTIFF

      successfully passed all pre-employment tests and examinations,    including a physical

      examination.

10.   In August 2016, PLAINTIFF disclosed to the human resource department of Defendant that

      she would need an accommodation of having snacks and drinks periodically during the

      day for her disability of reactive hypoglycemia and diabetes. Plaintiff also had exocrine
      Case 4:20-cv-03879 Document 1 Filed on 11/16/20 in TXSD Page 3 of 5




      pancreatic insufficiency, hemolytic anemia, malabsorption and bile duct insufficiency.

11.   In August 2016, PLAINTIFF was told by Chanelle Wiggins that her accommodation was

      approved.

12.   Over the next three years, PLAINTIFF was denied the accommodation by the following

      managers: Sandra Bryce, Isabel M., Manaan, Monica Nunez, Delvin Lemons and Asley

      Adams.

13.   The accommodation again was brought out by Abbe Maltz in 2017 from the HR

      department.

14.   On December 30, 2017 PLAINTIFF was interrogated By Sandra Bryce and Manaan that if

      she could not handle the extra work, she needed to go on a leave of absence.

15.   Because PLAINTIFF did not take a leave of absence, she was kept physically busy so she

      could not take the breaks that she needed for her accommodation as previously promised.

16.   Managers would cover other employees time so they could take a break but not for

      PLAINTIFF.

17.   PLAINTIFF’S medical problems did not prevent her from performing the essential

      functions of the job with the DEFENDANT as she was granted the accommodation twice.

                                   III. CLAIM FOR RELIEF

18.   At all times relevant hereto, PLAINTIFF is an individual with a “disability” as that term is

      defined in Section 3(2) of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

      12102.

19.   PLAINTIFF is a qualified individual with a disability within the meaning of Section 101(8)

      of the ADA, 42 U.S.C. § 12111(8), in that PLAINTIFF is an individual with a disability,

      who, with or without reasonable accommodation, can perform the essential functions of
      Case 4:20-cv-03879 Document 1 Filed on 11/16/20 in TXSD Page 4 of 5




      her position with the DEFENDANT.

20.   DEFENDANT’S denial of her requested accommodation is a violation of § 102 of the

      Americans with Disabilities Act, 42 U.S.C. § 12112, which prohibits discrimination on

      the basis of disability in that DEFENDANT:

      (a)       Failed to accommodate PLAINTIFF after approving the accommodation; and

      (b)       Retaliated against the PLAINTIFF because of her alleged disability, allowing other

      employees to take breaks but not the PLAINTIFF.

21.   As a direct consequence of DEFENDANT’S denial of a reasonable accommodation

      requested by PLAINTIFF, DEFENDANT discriminated against PLAINTIFF with respect to the

      terms, conditions, or privileges of employment because of PLAINTIFF’S disability.

22.   DEFENDANT’S discriminatory conduct as to PLAINTIFF was taken with malice and with

      reckless indifference to the federally protected rights of PLAINTIFF.

23.   As a direct and proximate result of DEFENDANT’S discrimination, PLAINTIFF has been

      deprived of economic benefits, including, but not limited to, lost fringe benefits, loss of

      job opportunities (promotion) and/or loss wages and benefits.

24.   DEFENDANT’S denial of a reasonable accommodation requested by PLAINTIFF has caused,

      continues to cause, and will cause the PLAINTIFF to suffer substantial damages for future

      pecuniary losses, mental anguish, loss of enjoyment to life, and other non-pecuniary

      losses.

                                    IV. PRAYER FOR RELIEF

      PLAINTIFF, REBECCA DUNN respectfully prays the Court to grant the following relief:

                (1)    That PLAINTIFF be granted injunctive relief requiring DEFENDANT to

                       employ PLAINTIFF in her prior position before she left the employment.
Case 4:20-cv-03879 Document 1 Filed on 11/16/20 in TXSD Page 5 of 5




      (2)    Enjoin DEFENDANT from any further prohibited discrimination against

             PLAINTIFF.

       (3)   Order that PLAINTIFF be awarded the back pay she would have earned,

             together with related monetary benefits and interest thereon, from May 16,

             2019.

       (4)   Award PLAINTIFF compensatory damages in amount to be determined at

             trial of this matter.

       (5)   Award PLAINTIFF punitive damages in an amount to be determined at trial

             of this matter.

      (6)    Award PLAINTIFF his attorney fees, including legal expenses, and costs

             pursuant to Section 505 of the ADA, 42 U.S.C. § 12205.

      (7)    Grant such other and further relief as may be just and proper.

             Plaintiff demands trial by jury.

                                            Respectfully submitted,

                                                    /Philip J. Orth, III/
                                            PHILIP J. ORTH, III
                                            Attorney-In-Charge
                                            State Bar No. 15323070
                                            Federal ID No. 14065
                                            16406 Lamplighter
                                            Crosby, Texas 77532
                                            Phone: 713-520-8333
                                            Fax: 772-217-8162
                                            Email: Philip.Orth@yahoo.com
